Upton, P. J. This was an action brought by the appellee against the appellant to recover damages occasioned by the falling of the north span of a bridge across the Blinois river adjacent to the village of Marseilles, which is situate upon the north bank of that river, and is claimed to have been within the corporate limits of that village, in consequence of the negligence of the village in not beeping the bridge in a reasonably safe condition for travel. The declaration was in the usual form in case, to which was interposed a plea of the general issue and a special plea in bar, to which last plea a demurrer was filed, which being sustained by the trial court, appellant excepted and abides, etc. The cause was submitted to a jury, which returned a verdict for the appellee in the sum of §155 damages, and the case is now before this court on appeal from a judgment rendered upon that verdict. It is conceded by appellant’s counsel that_tlie abstract contains but a meager skeleton of the testimony heard upon the trial of the cause, but sufficient appears to show—indeed, it stands admitted—that the facts in the case at bar upon which a recovery was had in the court below were the same in substance and effect, if not identical in fact, with those established in the case of The Village of Marseilles v. Howland, which was determined by this court at the December term, 1886, and which will be found reported in 23d Appellate Court Reports, at page 101. The judgment rendered by this court in that case was afterward taken to the Supreme Court, and the judgment of this court affirmed, and is reported in the 124th Ill. 548, to which we refer for a statement of the particular facts involved. It is conceded that the appellee with his team was upon the bridge at the same time, and in close proximity to, and fell with Howland into the river, from which the similarity in facts becomes apparent. The contention in the case at bar is tersely stated by appellant’s counsel, as follows: <c The abstract is all-sufficient for the question here involved, to wit: 66 Does a village bounded upon a navigable river go, by implication of law, to the center, or does it stop at the shore thereof?” This precise question was involved and discussed by counsel in the case of Howland v. Marseilles, supra, both in this and the Supreme Court, and was expressly determined adversely to the appellant in both courts, and we have neither the time nor inclination to review what we then and now regard as the law of this contention, and more especially so, as that view was expressly affirmed by the Supreme Court;, and the judgment of the court below upon this contention must therefore be affirmed. Judgment affirmed.